Citation Nr: 0405354	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  93-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to Agent Orange exposure.   
 
2.  Entitlement to service connection for an acoustic 
neuroma, postoperative, including as due to Agent Orange 
exposure.   
 
3.  Entitlement to service connection for tinnitus.   
 
4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the maxilla.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to November 
1967, from March 1968 to October 1969, and from January 1970 
to November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and July 1994 rating 
decisions of the Winston-Salem, North Carolina Regional 
Office (RO).  The June 1991 RO decision denied an increased 
(compensable) rating for the veteran's service-connected 
residuals of a fracture of the maxilla and an increased 
rating for his service-connected facial scars.  In February 
1994, the veteran testified at a Board hearing in Washington, 
D.C.  The July 1994 RO rating decision denied service 
connection for a skin condition and for an acoustic neuroma, 
postoperative, including as due to Agent Orange exposure.  In 
October 1995, the Board, in pertinent part, remanded the 
increased rating claims to the RO for further development.  
In November 1995, the case was transferred to the New 
Orleans, Louisiana Regional Office (RO).  The veteran 
provided testimony at a personal hearing at the RO in April 
1996.  A June 1997 RO rating decision, in pertinent part, 
denied service connection for tinnitus.  

In a March 1998 decision, the Board denied service connection 
for a skin condition, including as due to Agent Orange 
exposure and for an acoustic neuroma, postoperative, 
including as due to Agent Orange exposure.  The Board also 
denied increased (compensable) ratings for the veteran's 
service-connected residuals of a fracture of the maxilla and 
facial scars.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
1999 memorandum decision, the Court affirmed the Board's 
decision as to the claim for an increased (compensable) 
rating for facial scars.  The Court vacated the Board's 
decision and remanded the case to the Board for further 
action as to the claims for service connection for a skin 
condition and an acoustic neuroma, postoperative, including 
as due to Agent Orange exposure; and the claim for an 
increased (compensable) rating for residuals of a fracture of 
the maxilla.  The Court also noted that a claim for service 
connection for tinnitus should be remanded by the Board to 
the RO for issuance of a statement of the case.  A statement 
of the case as to the issue of service connection for 
tinnitus was issued in November 2000, and the veteran 
subsequently appealed.  

In September 2000, the Board remanded the appeal to the RO 
for further development.  In April 2003, the veteran 
testified at a Board hearing in Washington, D.C.  

In various statements, the veteran and his representative 
have raised the issues of entitlement to service connection 
for diabetes mellitus and entitlement to an increased 
(compensable) rating for facial scars.  Such issues are not 
before the Board at this time and they are referred to the RO 
for appropriate action.  


REMAND

The veteran asserts that he has the claimed conditions as a 
result of his service.  With regard to his claim for an 
acoustic neuroma, he argues that he has been diagnosed with a 
soft tissue sacrcoma, specifically, a Schwannoma, and that 
this should be presumed to be secondary to Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e).  In this regard, he is 
shown to have service in the Republic of Vietnam such that he 
is presumed to have been exposed to Agent Orange.  See 
38 C.F.R. § 3.307(a)(6)(iii).  In addition, a pathology 
report, dated in October 1990, shows that he was diagnosed 
with "intracranial (acoustic) Schwannoma (acoustic neuroma, 
acoustic neurilemmoma)."  However, there is no medical 
evidence currently of record, to include an October 1996 
letter from J. H. Bosely, M.D., that describes the veteran's 
disease as a "malignant" Schwannoma, as specified at 
38 C.F.R. § 3.309(e).  See also October 1990 Cape Fear Valley 
Medical Center MRI report (noting a benign neoplasm of the 
cranial nerves).
 
The Board observes that at the April 2003 Board hearing, the 
veteran testified that he believed the records of his 
hospitalization in July 1969 at a Da Nang, Vietnam field 
hospital were not of record.  He also stated that he was 
hospitalized in Japan for three or four days before being 
transferred to the Portsmouth, Virginia Naval Hospital.  Such 
treatment reports are apparently not of record.  The Board 
finds that under the circumstances of this case, an attempt 
should be made to obtain any additional service medical 
records, as well as service personnel records.  

The Board notes that at the April 2003 Board hearing, the 
veteran reported that he was receiving current VA treatment.  
He specifically reported that he had received treatment as 
recently as in 2003 for his residuals of a fracture of the 
maxilla and during the last six months for his skin 
condition.  Such records may be relevant to all the veteran's 
claims and must be obtained.  Bell v. Derwinski, 2 Vet. App. 
(1992).  

Additionally, the file indicates that the veteran may be 
receiving disability benefits from the Social Security 
Administration (SSA).  Any such SSA records have not been 
obtained and may be relevant to the VA claims.  

Further, the Board notes that pursuant to the Board's 
September 2000 remand, the veteran was to be afforded a VA 
examination as to his claim for an increased (compensable) 
rating for his residuals of a fracture of the maxilla.  The 
examiner was requested to provide certain information 
including the specific limitation of inter-incisal movement 
and limitation of lateral excursion as well as a detailed 
discussion with respect to any weakness, fatigability, 
incoordination, restricted motion, or pain on 
temporomandibular motion.  

At the July 2001 VA dental and oral examination shows that 
although the examiner indicated that the there was no motion 
loss as to inter-incisal range of motion, he did not discuss 
any pain on motion, etc.  Therefore, the veteran must be 
afforded an additional examination.  Stegall v. West, 11 
Vet.App. 268 (1998).  

As noted above, the veteran's service medical records refer 
to treatment for a nevus in the inguinal area and for tinea 
pedis.  Post-service medical records show that the veteran 
was treated for a sebaceous cyst on his left shoulder in July 
1980 and a hypertrophied lesion of the tongue in March 1987.  
Subsequent treatment records also refer to treatment for skin 
problems including a fungal infection of the axilla, arm and 
groin; an acneform rash; folliculitis; and acneform problems 
such as chloracne.  The Board observes that the veteran has 
not specifically been afforded a VA examination with an 
etiological opinion as to his claimed skin condition.  

In view of the Court's December 1999 memorandum decision, and 
given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with his 
claims includes obtaining any additional service medical 
records, obtaining pertinent post-service medical records 
including recent VA treatment records as well as SSA records, 
and providing VA examinations.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

Based on the foregoing, the Board has determined that 
additional assistance is required and this appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC. for the following action:
 
1.  The RO should contact all appropriate 
service department office, including the 
National Personnel Records Center (NPRC), 
and obtain all additional service medical 
records of the veteran, to include any 
treatment at a Field Hospital in Da Nang, 
Vietnam and at any medical facility in 
Japan.  The results of the search for 
records, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  The RO should obtain copies of all the 
veteran's VA medical treatment records 
concerning his claimed disorders from 
November 2001 to the present from the VA 
Medical Center in Shreveport, Louisiana.  

3.  The RO should ask the veteran to 
identify any other sources of post-service 
treatment for his claimed conditions (the 
records which have not already been 
obtained).  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

4.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

5.  The RO should have the veteran undergo 
an appropriate examination to determine 
the severity of his service-connected 
residuals of a fracture of the maxilla.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms of the service-connected 
residuals of a fracture of the maxilla 
should be described in detail.  The 
examiner should quantify, in millimeters, 
the specific limitation of inter-incisal 
movement and limitation of lateral 
excursion, if any, as well as any 
interference with mastication or speech.  
The examiner should provide a complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on 
temporomandibular motion.  The examiner 
should also provide a description of the 
effect, if any, of the veteran's pain on 
the function and movement of his 
temporomandibular joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is to 
specifically indicate any additional range 
of motion lost in actual numbers and 
millimeters.  

6.  The RO should also have the veteran 
undergo a VA dermatological examination to 
determine the nature and etiology of his 
claimed skin condition, including as due 
to Agent Orange exposure.  The claims 
folder should be provided to and reviewed 
by the examiner.  The examiner should 
diagnose all currently existing skin 
conditions.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with full rationale, as to the 
etiology and approximate date of onset of 
all currently diagnosed skin conditions, 
including whether it is at least as likely 
as not (i.e., whether there is a 50 
percent or greater likelihood) that the 
veteran has a skin condition that is 
related to his service, to include as a 
result of exposure to Agent Orange and/or 
other herbicide exposure.  

7.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a skin 
condition, including as due to Agent 
Orange exposure; service connection for an 
acoustic neuroma, postoperative, including 
as due to Agent Orange exposure; 
entitlement to service connection for 
tinnitus, and entitlement to an increased 
(compensable) rating for residuals of a 
fracture of the maxilla (under both 
Diagnostic Code 9905 as in effect in 1993, 
and as currently in effect).  If any of 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the appellant and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




